DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 
Response to Arguments
The applicant’s amendments to claim 5 have successfully overcome the claim objection.
Applicant's arguments filed 08/30/21 have been fully considered but they are not persuasive. The applicant argues that the claim recites elements that integrate the abstract idea into a practical application, such as “acquiring an electrocardiogram (ECG) signal collected by an ECG acquisition device” however, this does claim the ECG, and only requires being able to obtain data that was recorded by an ECG. This means that the data can be ECG signal readings printed on paper, or saved on a memory that have been recorded in the past. The amended claims still only recite a method requiring .
Regarding claim regarding the applicants arguments for the 102 rejection of claims 1-4 and 14, the amendments to the claim successfully overcome the 102 rejection, however, Gopalakrishnan teaches using only P wave and R wave feature information for detecting atrial fibrillation ([0071]) but does not specifically teach only extracting a wavelet feature parameter, a frequency domain feature parameter, and a time domain feature parameter when extracting feature parameters for identifying atrial fibrillation. Gopalakrishnan does however teach using all of these, as well as others in the process for identifying atrial fibrillation, and states that one or more of them can be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to have tried multiple combinations of the given feature parameters to be extracted, including a combination only comprising a wavelet feature parameter, a frequency domain feature parameter, and a time domain feature parameter when extracting feature parameters for identifying atrial fibrillation. See the 103 rejection of claim 1 below.
The applicant further argues that Gopalakrishnan fail to teach extracting different feature information and parameters based on arrhythmias to be identified, however as pointed out in pervious office actions and below, Gopalakrishnan does teach extracting and using different information for different arrhythmias to be identified. 
Applicant’s arguments with respect to claim(s) 5, 7,8,11,12,and 17 have been considered but are found to be not persuasive, as it relies on claim 1 being allowable.
Specification
The disclosure is objected to because of the following informalities: [0041] reads “ECC signal” but should “ECG Signal”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1 and 2 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 is drawn to a computer implemented method for identifying arrhythmia by, acquiring a type of arrhythmia to be identified, acquiring an ECG signal by an ECG acquisition device; detecting feature wave information in the ECG signal according to the type of arrhythmia that is being identified; extracting feature parameters from the feature wave information; identifying by a classifier, the occurrence of the type of arrhythmia to be identified according to the feature parameters and displaying, on a display device, information relating to the occurrence of the type of arrhythmia to be identified. This method under the broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing precludes the steps of the method from practically being performed in the mind or manually in combination with pen and paper. For example, acquiring a type of arrhythmia to be identified can be done by thinking of what type of arrhythmia to identify, or by being told by another person such as a medical professional as to which arrhythmia to look for. Acquiring an ECG signal collected by an ECG acquisition device can be done by looking at a user interface of an ECG device or reading a printed ECG 
This judicial exception is not integrated into a practical application because the claims fails to mention additional elements in the claims to impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the claim does not mention additional components integrated into the abstract idea that impose a meaning full limitations, as the preamble stating "A computer implemented method" does not provide structure or function outside of a generic computing component. The lack of additional components to the abstract idea means that the invention is not an inventive concept. The claims are not patentable.
The dependent claims do not add significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (P.G Pub. No. U.S. 20015/0164349).
Regarding claim 1, Gopalakrishnan teaches a computer-implemented method for identifying arrhythmia ([0050]; [0054]; Fig 2 illustrates a method for predicting/identifying only comprises R wave information and P wave information ([0070] teaches that to identify atrial fibrillation P wave and Heart rate can be extracted an analyzed, wherein the absence of a p wave and or an irregular heart rate indicates atrial fibrillation; [0051]-[0052] teaches R-R intervals can be used to calculate HRV); and extracted feature parameters comprise a wavelet feature parameter, a frequency domain feature parameter, and a time domain feature parameter ([0058] teaches a step identifying atrial fibrillation, including a step for analyzing RR intervals in one or more of a time domain measures, frequency domain measures, and non-linear heart rate variability and another step where features are analyzed using one or more of wavelet features and shape based features from a Hilbert transformation); and displaying information relating to the occurrence of the type of arrhythmia as identified on a display device (Fig. 10 illustrates a mobile device displaying information related to the occurrence of a type of arrhythmia; [0015] teaches a health score being displayed that is dependent on detected arrhythmias; [0054] teaches a user display informing the user of the occurrence of an arrhythmia). However, Gopalakrishnan fails to teach, in an instance in which the type of arrhythmia to be identified as acquired is an atrial fibrillation: the extracted feature parameters comprise only a wavelet feature parameter, a frequency domain feature parameter, and a time domain feature parameter. However, given that Gopalakrishnan teaches the method for detecting atrial fibrillation comprising steps for analyzing the R-R interval including one or more of traditional heart rate variability measurements such as, for example, time domain measures, frequency domain measures, and non-linear heart rate variability and a step where the features 
Regarding claim 2, Gopalakrishnan teaches the method in claim 1, wherein the classifier comprises one of: a neural network, a random forest, and a support vector machine ([0053] states that a number of machine learning algorithms or methods may be trained to identify atrial fibrillation or other conditions such as arrhythmias. These may include the use of decision tree learning such as with a random forest, association rule learning, artificial neural network, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or the like).
Regarding claim 3, Gopalakrishnan teaches the method in claim 1, further comprising: after extracting the feature parameters from the ECG signal and the feature wave information according to the type of arrhythmia to be identified and before identifying, by the classifier, the occurrence of the type of arrhythmia to be identified according to the feature parameters, normalizing the feature parameters as extracted ([0052] teaches the normalization and standardization of the RR- intervals of the signal, and conversion of the signal frequency; [0058] teaches where  features from the obtained heart rate features are analyzed using one or more of wavelet features and shape based features from a Hilbert transform; [0119] discloses a converter assembly for converting the electric ECG signal to a frequency modulated ECG ultrasonic signal).
Regarding claim 4, Gopalakrishnan teaches the method in claim 1, wherein normalizing the feature parameters as extracted comprises performing: a linear proportional transformation method, a range conversion method, or a zero mean standardization method ([0052] describes the normalization of the RR- intervals of the signal; [0058] teaches where  features from the obtained heart rate features are analyzed using one or more of wavelet features and shape based features from a Hilbert transform; [0119] discloses a converter assembly for converting the electric ECG signal to a frequency modulated ECG ultrasonic signal in a frequency range of 18 kHz to about 24 kHz).
Regarding claim 14, Gopalakrishnan teaches the method in claim 1, wherein, in an instance in which the type of arrhythmia to be identified as acquired is the atrial fibrillation, the frequency domain feature parameter comprises a feature parameter of a frequency band in which an f wave is located, and the time domain feature parameter comprises an RR interval related feature parameter, and a feature parameter representing a presence of a P wave within a heartbeat ([0052] teaches the extracting features in different frequency domains with different frequency bands, including high, low and very low frequency bands and the use of features analyzed in the time domain and detection and use of RR intervals for analysis; [0070] teaches the extraction of feature wave information including P wave information. It would be clear that if P wave information is detected then a P wave would be present).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (P.G Pub. No. U.S. 2015/0164349 A1).
Regarding claim 5, Gopalakrishnan teaches everything in claim 3, however, Gopalakrishnan fails to teach wherein normalizing the feature parameters comprises determining:
 
    PNG
    media_image1.png
    70
    158
    media_image1.png
    Greyscale

where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is a normalized feature parameter to be processed,                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                     is a maximum value of the feature parameters,                         
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                        
                     is a minimum value of the feature parameters, and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     is a normalized feature parameter.
The equation claimed for normalizing the feature parameters, 
    PNG
    media_image2.png
    70
    158
    media_image2.png
    Greyscale
 
Also known as the min-max scaling method is a one of the most common and simplest methods for re-scaling the range of data features, and it would be known and obvious to one of ordinary skill in the art before the effective filling date to utilize this equation for normalizing feature data extracted from the ECG signal.
Claims 7, 8, 11, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (P.G Pub. No. U.S. 2015/0164349 A1) in view of Habte et al (U.S. Patent No. US 10,194,821 B2).
Regarding claim 7, Gopalakrishnan discloses the method in claim 1, wherein the QRS wave information, the P wave information, and the T wave information are detected ([0070] discuss the are extracted analyzed and compared). Gopalakrishnan further teaches analyzing changes in in ECG signals by comparison of the signal data with baseline and/or predetermined template ECGs to identify potential adverse event and changes in the signal features ([0071]). However, Gopalakrishnan fails to teach 
Habte further teaches wherein the QRS wave information, the P wave information, and the T wave information are detected using a threshold detection method (Col. 5 line 66- Col. 6 line 18 describes the use of a threshold calculator block in conjunction with a T wave threshold calculator and P wave calculator for the detection of T and P wave information). Habte also teaches the use of an adaptive threshold method for detecting and extracting QRS, P wave, and T wave information (Col. 5 lines 44-51 teaches an adaptive thresholding block for locating two or more QRS complexes. Habte further details the use of wavelet transformation method, a widely used method, for analyzing ECG signals and extracting feature information (Section 2.1). Habte also discusses the use ability to identify different waveform morphologies for the analysis of ECG signals during extraction and analysis of feature information, such as fiducial points (Col. 12 lines 34-40).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Gopalakrishnan in view of Habte to include the use of a threshold detection method, a template matching method, an adaptive threshold method, a wavelet transform method, or a morphology operator method for the detection of QRS, P and T wave information, in order to provide a wide range of complexity, flexibility, and accuracy to a method or device for identifying arrhythmia. Many of these methods are also commonly utilized in the field, by medical devices and professionals, as explained 
Regarding claim 8, Gopalakrishnan teaches the method in claim 1, however, fails to teach, wherein the ECG signal is decomposed by four scales with a quadratic spline wavelet, and an R wave peak position is obtained by zero-crossing between a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                
                             scale; and a starting point of a Q wave is positioned at a third inflection point position before the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale and an end point of an S wave is positioned at a third inflection point position after the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
Habte further teaches wherein the ECG signal is decomposed by four scales with a quadratic spline wavelet (col. 6 lines 66-67 teaches decomposing an ECG signal by a quadratic spline wavelet), and an R wave peak position is obtained by zero-crossing between a pair of positive and negative maximum values (col. 7 lines 25-31 discusses detecting an R wave peak by zero crossing a maximum modulus pair).
Habte further teaches, wherein a starting point of a Q wave is positioned at a third inflection point position before the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
    PNG
    media_image3.png
    293
    495
    media_image3.png
    Greyscale

Habte illustrates in Fig. 3B, a graph of the ECG signal X[n] of FIG. 3A that has been processed at scale 1; and Fig 3E, a graph of the ECG signal X[n] of FIG. 3D that has been processed at scale 1. As seen in the figures, the starting point of the Q wave, highlighted in red is positioned at a third inflection point position before the R wave peak position, highlighted in yellow, on a                          
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     scale.
Habte further teaches, wherein an end point of an S wave is positioned at a third inflection point position after the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
    PNG
    media_image4.png
    293
    495
    media_image4.png
    Greyscale

                        
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     scale.
Gopalakrishnan modified by Habte, discloses the invention as claimed including detection of R peaks using a quadratic spline wavelet and clearly shows in Figs. 3-4 that the R-wave is usefully discernable in at least scales 1, 2, 4 and 5 from which one can infer that it is likewise discernable in scale 3, but does not expressly disclose using scale                                 
                                    
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                
                             to detect an R-wave peak through zero-crossing. It is known that different components are more clearly visible at different scales (col 7. lines 16-17), so it would be clear to pick a scale at which and R wave is clearly visible to preform zero-crossing to detect the R wave peak. 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Gopalakrishnan wherein the ECG signal is decomposed by four scales with quadratic spline wavelet; an R wave peak position is obtained by zero-crossing between a pair of positive and negative values on a 2^3 scale; and a starting point of a Q wave is positioned at a third inflection point position before the R wave peak position on a 2^1 scale and an end point of an S wave is positioned at a third inflection point position after the R wave peak position on a 2^1 scale, as taught by Habte, in order to make the analysis of the ECG signal easier and decomposing the signal with a quadratic spline wavelet, because wavelet transformation suppresses noise in a single step without the need for pre-filtering, and improves the accuracy for analysis of the 
Regarding claim 11, Gopalakrishnan modified by Habte teaches the method in claim 8, and Habte further teaches, wherein the P wave information is obtained by zero-crossing a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale (col.8 lines 9-28 describe the process and method for identifying the P wave information in the                                
                                     
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale , Figs 4B-4E illustrates graphically the location of the P and T waves in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale) in a fixed window before the R peak position (col 5. lines 55-58 teaches where two search window boundaries, containing the P and T wave, are calculated and a search window with these boundaries between 2 R wave peaks is used).
    PNG
    media_image5.png
    290
    480
    media_image5.png
    Greyscale

Figure 4B is the signal in Fig 4A processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. Figure 4E is the signal in Figure 4D processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. It can be clearly seen that zero-crossing in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale with provide the T and P wave peaks.
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Gopalakrishnan wherein the P wave information is obtained by zero-crossing between a pair of positive and negative maximum values on a 24 scale in a fixed window before the R wave peak position as taught by Habte, in order to easily identify the P wave information from an acquired ECG signal, as seen in the images above.
Regarding claim 12, Gopalakrishnan modified by Habte teaches everything in claim 8, and Habte further teaches, wherein the T wave information is obtained by zero-crossing a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale (col.8 lines 9-28 describe the process and method for identifying the T wave information in the                                
                                     
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale , Figs 4B-4E illustrates graphically the location of the P and T waves in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale) in a fixed window after the R peak position (col 5. lines 55-58 teaches where two search window boundaries, containing the P and T wave, are calculated and a search window with these boundaries between 2 R wave peaks is used).
    PNG
    media_image5.png
    290
    480
    media_image5.png
    Greyscale

Figure 4B is the signal in Fig 4A processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. Figure 4E is the signal in Figure 4D processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. It can be clearly seen that zero-crossing in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale with provide the T and P wave peaks.
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Gopalakrishnan, wherein the T wave information is obtained by zero-crossing between a pair of positive and negative maximum values on a 24 scale in a fixed window after the R wave peak position as taught by Habte, in order to easily identify the T wave information from an acquired ECG signal, as seen in the images above.
Regarding claim 17, Gopalakrishnan teaches the method in claim 1, however fails to teach, further comprising; before the feature wave information in the ECG signal according to the type of arrhythmia to be identified is detected, preprocessing the ECG signal, the preprocessing comprising denoising.
Habte teaches a method for detecting ECG features involving a step wherein before the feature wave information in the ECG signal according to the type of arrhythmia to be identified is detected, preprocessing the ECG signal, the preprocessing comprising denoising (col. 9 lines 41-48 describes a preprocessing step involving reducing the noise and baseline wandering of the signal before the signal is analyzed).
It would be obvious to one of ordinary skill in the art before the effective filing date, to modify Gopalakrishnan, to include a step for preprocessing the ECG signal, where the preprocessing comprises denoising the ECG signal in order to filter unwanted artifacts from the ECG and provide a clearer ECG signal as taught by Habte. This filtering will allow for more efficient and effective identification of major wave features leading to quicker and more accurate arrhythmia identification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. de Voir (U.S. PG Pub 20080109041) teaches a method of cardiac waveform classification with wherein the threshold based event detection is concentrated in specific regions, wherein the cutoff for that region includes P waves and R waves, and excludes T waves and muscle signals (see Fig 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792